IN THE COURT OF APPEALS OF IOWA

                                     No. 19-2037
                               Filed February 17, 2021


MARTIN SHANE MOON,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Clarke County, Patrick W.

Greenwood, Judge.



      Martin Moon appeals the denial of his third application for postconviction

relief. AFFIRMED.




      Richard Hollis, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Sheryl Soich, Assistant Attorney

General, for appellee State.



      Considered by Doyle, P.J., and Mullins and Greer, JJ.
                                         2


GREER, Judge.

       In another effort to void a 2000 first-degree murder conviction, Martin Moon

applied for postconviction relief (PCR)—his third1—alleging ineffective assistance

of his previous PCR counsel. The district court summarily dismissed the PCR

filing, finding it was time-barred by the statute of limitations established in Iowa

Code section 822.3 (2018).

       Moon argues a fact dispute over the date procedendo from his original

appeal occurred prohibits summary dismissal of his application. He narrows his

appeal to a theory the district court erred in considering the procedendo date in the

motion for summary dismissal.2 Put more simply, Moon contends he should be

allowed an opportunity to develop his PCR theories and the district court’s

summary dismissal was in error. The State argues Moon’s third PCR filing is time-

barred. We agree and affirm the dismissal.

Facts and Procedural History.

       The facts involving Moon’s conviction for murder are

              In August 1990, Kevin Dickson was shot and killed. Nine
       years later, the State charged Martin Moon and Casey Brodsack with


1  Moon believes this is his fourth PCR application but neglects to identify a fourth
filing in his brief. Under this record we consider the three PCR applications
identified that address his murder conviction.
2 Moon’s focus in his brief on appeal addressed the material fact question related

to the summary dismissal. He vaguely refers to other once-advocated issues, but
those were not developed here. Issues not briefed are considered waived. Baker
v. City of Iowa City, 750 N.W.2d 93, 102–03 (Iowa 2008); see also Iowa R. App.
P. 6.903(2)(g)(3) (“Each division shall include . . . [a]n argument containing the
appellant’s contentions and the reasons for them with citations to the authorities
relied on and references to the pertinent parts of the record . . . . Failure to cite
authority in support of an issue may be deemed waiver of that issue.”). Likewise,
Moon’s general references to issues decided in Moon v. State, 911 N.W.2d 137,
140 (Iowa 2018), are not considered in this appeal.
                                          3


       first-degree murder. Brodsack pled guilty to second-degree murder
       in exchange for testifying truthfully at Moon’s trial.
               Brodsack testified he, Moon, and Dickson roomed together on
       the second floor of a house in Winterset while their neighbor, Scott
       Aukes, lived with his roommate on the first floor. Brodsack testified
       he, Moon, Dickson, and Aukes went to an abandoned farmhouse to
       look for marijuana left by Moon’s drug dealer. While Brodsack was
       checking for drugs behind the water heater in the basement, he
       heard six or seven gunshots. Brodsack went around and saw
       Dickson lying on the ground, with Moon holding a gun in his hand.
       Aukes was not present in the basement during this episode. Moon
       handed Brodsack the gun. With another gun, Moon forced Brodsack
       at gunpoint to shoot Dickson because Moon allegedly did not want
       to be the only one involved. Brodsack shot Dickson three times.
               Brodsack further testified he, Moon, and Aukes went back to
       Winterset to retrieve a sledgehammer. They then returned to the
       farmhouse and tried to knock in one of the basement walls to cover
       up Dickson’s body. When that plan failed, they dragged Dickson’s
       body outside and discarded it into a cistern. . . .
               According to Brodsack, sometime in 1996, he and his
       coworker Brett Lovely were painting fire hydrants near the
       farmhouse. Brodsack apparently told Lovely about the murder and
       showed him what was left of Dickson—just bones—in the cistern.
       Lovely kept the secret for a few years but eventually told law
       enforcement about it in 1999.

Moon, 911 N.W.2d at 140. Moon appealed the jury verdict and, in an en banc

decision, our court affirmed Moon’s conviction. State v. Moon, No. 00-1128, 2002

WL 663486, at *7 (Iowa Ct. App. Apr. 24, 2002).

       Following his appeal, the clerk issued procedendo on July 3, 2002. That

October, Moon applied for his first PCR.        The district court denied the first

application, and our court affirmed that decision.3 Moon, 2007 WL 1345732, at *1.



3In the first PCR proceeding Moon argued his trial counsel failed to: (1) attempt to
impeach Duane McPhillips and shift the blame for the murder to him; (2) object to
certain testimony of Madelyn Kerns on confrontation clause, hearsay grounds, or
both; (3) obtain an independent ballistics expert; (4) request a jury instruction that
a certain witness was an accomplice; (5) object to several portions of the
prosecutors’ closing arguments; (6) object to three jury instructions; and (7) file a
motion for new trial. Moon v. State, No. 05-0816, 2007 WL 1345732, at *1–9 (Iowa
                                             4


Undeterred, Moon filed a second PCR application in January 2012. The district

court granted summary judgment and dismissed the application on October 16,

2015. After this court affirmed the district court, the Iowa Supreme Court affirmed

the district court’s grant of summary judgment but under a different analysis. See

Moon, 911 N.W.2d at 153, vacating Moon v. State, No. 15-1815, 2017 WL

4049826 (Iowa Ct. App. Sept. 13, 2017).

          In May 2018, Moon once again applied for PCR and he supplemented the

filing.   Moon raised deficiencies with both trial counsel’s and PCR counsel’s

representation. Moon’s application addressed four grounds:

          (1) The conviction or sentence was in violation of the Constitution of
          the United States or the Constitution or laws of this state; (2) [t]here
          exists evidence of material facts, not previously presented and
          heard, that requires vacation of the conviction or sentence in the
          interest of justice; (3) [a]pplicant is otherwise unlawfully held in
          custody or other restraint; and (4) The conviction or sentence is
          otherwise subject to collateral attac[k] upon ground(s) of alleged
          error formerly available under any common law, statutory, or other
          writ, motion, proceeding, or remedy.

Treating the State’s motion as a motion for summary judgment, the district court

found the third PCR application was time-barred and Moon failed to show an

exception to the statute of limitations. Moon appeals that ruling.

Standard of Review.

          We review summary dismissals of PCR applications for errors at law.

Ledezma v. State, 626 N.W.2d 134, 141 (Iowa 2001). But PCR applications that

allege ineffective assistance of counsel implicate constitutional rights and thus




Ct. App. May 9, 2007). He also contends the PCR court erred in determining that
certain other bad acts evidence admitted at trial did not entitle him to a new trial.
                                          5

require de novo review. Id.; State v. Lorenzo Baltazar, 935 N.W.2d 862, 868 (Iowa

2019).

         Applying summary judgment principles, summary disposition is proper “if

the pleadings, depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine issue of material

fact and that the moving party is entitled to a judgment as a matter of law.” Davis

v. State, 520 N.W.2d 319, 321 (Iowa Ct. App. 1994) (citation omitted). The moving

party bears the burden of showing that no material fact exists. C & J Vantage

Leasing Co. v. Wolfe, 795 N.W.2d 65, 73 (Iowa 2011). We view the record in the

light most favorable to the nonmoving party. Eggiman v. Self-Insured Servs. Co.,

718 N.W.2d 754, 758 (Iowa 2006). We also draw all legitimate inferences from the

evidence in favor of the nonmoving party. C & J Vantage, 795 N.W.2d at 73.

Analysis.

         To avoid the summary ruling, Moon asserts there is a genuine material fact

issue precluding the summary dismissal. He contends the actual date procedendo

was filed, used to calculate the three-year statute of limitations period for a PCR

filing, remains a disputed fact. Yet he did not argue this issue or brief it before the

district court. Now, he argues the date only appears in the State’s motion for

summary dismissal and only “pleadings, depositions, answers to interrogatories,

and admissions on file, together with the affidavits” can be relied on to show no

genuine issue of material fact. He counters that “a motion, [is] not a pleading and

therefore cannot be considered as part of the body of allegations that the [d]istrict

[c]ourt must review in determining whether the State has met its burden to show
                                           6


that no material fact exists . . . .” Likewise, Moon argues the district court failed to

take judicial notice of prior proceedings.4

       All of this discussion misses the point. Iowa Code section 822.6A (2019)5

specifically provides that “[t]he underlying trial court record containing the

conviction for which an applicant seeks postconviction relief, as well as the court

file containing any previous application filed by the applicant relating to the same

conviction, shall automatically become part of the record in a claim for

postconviction relief under this chapter.” Even so, Moon seems to have forgotten

that in a published opinion, our supreme court confirmed that “[f]ollowing that

appeal [from the conviction], the clerk issued procedendo in July 2002.” Moon,

911 N.W.2d at 141. And in his reply brief, Moon acknowledged the accuracy of

the State’s contention that Moon provided the procedendo filing date in his own

PCR application. Thus the district court appropriately considered the July 2002

procedendo date.

       We direct Moon to the lessons he learned in his last PCR filing—there are

time limits impacting PCR claims. Section 822.3 addresses that time limit

       [A]pplications must be filed within three years from the date the
       conviction or decision is final or, in the event of an appeal, from the
       date the writ of procedendo is issued. However, this limitation does
       not apply to a ground of fact or law that could not have been raised
       within the applicable time period.



4 In Moon’s reply brief, he argues the factual findings from our previous opinions
are not “controlling legal authority” so those factual findings cannot be accessed
to learn the procedendo filing date. But facts are not “legal authority” and in any
event, the facts and procedural history are available from the Iowa Supreme Court
decision. Moon, 911 N.W.2d at 140–42.
5 Iowa Code section 822.6A became effective July 1, 2019, before the November

19, 2019 summary ruling here.
                                        7


The legislative purpose of the statute of limitations in section 822.3 is to reduce

stale claims and cause “a sense of repose in the criminal justice system.” Allison

v. State, 914 N.W.2d 866, 872 (Iowa 2018) (citation omitted). Under this time

standard, Moon had until July 3, 2005, to apply for PCR. As for the first PCR

petition, Moon timely filed the unsuccessful application. Not so with the second

PCR filing, which was summarily dismissed. This third PCR application, filed in

May 2018, is almost thirteen years beyond the deadline imposed by the statute.

So without proving an exception to the application of the statute of limitations in

section 822.3, Moon’s PCR crusade is over.

      Our legislature allows for a summary disposition of a PCR application. Iowa

Code section 822.6(3) provides

      The court may grant a motion by either party for summary disposition
      of the application, when it appears from the pleadings, depositions,
      answers to interrogatories, and admissions and agreements of fact,
      together with any affidavits submitted, that there is no genuine issue
      of material fact and the moving party is entitled to judgment as a
      matter of law.

See also Moon, 911 N.W.2d at 142–43 (“We apply our summary judgment

standards to summary disposition of postconviction-relief applications.”). Moon

resisted the summary motion by relying solely on his filed PCR applications, even

though now he argues they are not pleadings. In the resistance to the summary

dismissal motion, Moon promised

      If given a full evidentiary hearing, it is possible that [Moon] may be
      able to prove that he received ineffective assistance of trial and PCR
      counsel in one or more respects. Therefore, [Moon’s] claims have
      legal basis and are dependent upon fact issues to be decided by the
      ultimate trier of fact following a full hearing and presentation.
                                          8

“Speculation is not sufficient to generate a genuine issue of fact.” Hlubek v.

Pelecky, 701 N.W.2d 93, 96 (Iowa 2005).

       While Moon resisted the motion, he also suggested that Allison provided an

exception to the statute of limitations, but he raises no specific facts to support

those protestations. In Allison, a second PCR application might relate back to the

time of filing the first PCR if these three conditions existed: (1) the original PCR

application must be timely filed under section 822.3, (2) the second PCR

application must assert PCR counsel was ineffective in presenting the ineffective-

assistance-of-trial-counsel claim and (3) the successive petition must be “filed

promptly after conclusion of the first PCR action.” Allison, 914 N.W.2d at 890-91.

Moon failed to meet the third condition of this test.6

       Moon frames the question we must answer: “With all due respect to the

District Court, did the District Court err by concluding that no genuine issue of

material fact exists as to whether Moon filed his third application for postconviction

relief “promptly” after Moon’s first postconviction relief action had concluded?” The

answer is no. Before the district court, the State summarized its position:


6 Additionally, it is unclear Allison applies to Moon’s 2018 PCR application. In
2019, our legislature amended section 822.3 to include this statement: “An
allegation of ineffective assistance of counsel in a prior case under this chapter
shall not toll or extend the limitation periods in this section nor shall such claim
relate back to a prior filing to avoid the application of the limitation periods.” 2019
Iowa Acts ch. 140, § 34 (codified at Iowa Code § 822.3 (Supp. 2019)) (emphasis
added). This amendment appears to abrogate Allison, although it is not yet clear
what PCR applications the amended legislation affects. See Johnson v. State,
No. 19-1949, 2021 WL 210700, at *3 (Iowa Ct. App. Jan. 21, 2012); Maddox v.
State, No. 19-1916, 2020 WL 5230367, at *2 n.3 (Iowa Ct. App. Sept. 2, 2020)
(“Because we hold Allison . . . did not save Maddox’s second PCR petition, we
need not address whether this recent legislation, apparently abrogating Allison,
applies to this appeal.”); Wilder v. State, No. 19-0157, 2020 WL 1879703, at *1 n.1
(Iowa Ct. App. Apr. 15, 2020).
                                          9


       The statute of limitations has lapsed: more than three years passed
       between the date the procedendo issued (July 3rd, 2002) from
       Moon’s direct appeal and the date he filed this case (May 14th,
       2018). Moon does not allege any “ground of fact or law that could
       not have been raised in the applicable time period.” Nor does Moon
       make any allegations that would justify the expenditure of “judicial
       resources, promote substantive goals of the criminal law, foster
       rehabilitation, [or] restore a sense of repose in our system of justice.”

(Citations omitted.) We agree with the State’s analysis, but also note we have

been consistent in our approach of denying relief when a third PCR cause of action

is involved. See Long v. State, No. 19-0726, 2020 WL 2061934, at *3-4 (Iowa Ct.

App., Apr. 29, 2020) (finding third PCR application did not fall within narrow

confines of Allison); Smitherman v. State, No. 19-0331, 2020 WL 3571814, at *2

(Iowa Ct. App. July 1, 2020) (finding fourth PCR claim not allowed); Morris v. State,

No. 18-1021, 2019 WL 3714820, at *2 n.2 (Iowa Ct. App. Aug. 7, 2019) (finding

third PCR claim time-barred); Kelly v. State, No. 17-0382, 2018 WL 3650287, at

*4 (Iowa Ct. App. Aug. 1, 2018) (noting third PCR application was time-barred).

And in any event, this third PCR filing is not “promptly” filed. See Johnson, 2021

WL 210700, at *2 (citing cases that confirm the word “promptly” means “in a prompt

manner, at once; immediately, quickly”). In sum we agree with the district court’s

resolution.

Conclusion.

       Because Moon failed to show his third PCR claim overcomes the time limits

of section 822.3, we find the summary dismissal of the third PCR action was

correct. We affirm.

       AFFIRMED.